Case: 3:21-cv-01590-JRK Doc #: 1-1 Filed: 08/16/21 1of6. PagelD# 3
|

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

WESTERN DIVISION

PAUL LINDEMAN, Administrator : CASE NO.
Of the Estate of Jeffrey Brown, Deceased

235 W. First St., Box 28

Fort Jennings, Ohio 45844

Plaintiffs : JUDGE
vs.
ACPI WOOD PRODUCTS

10501 10th Street
Chaska, Minnesota 55318

DAVID GLEN ANDERSON
1005 Arthur St.
Rochester, Indiana 46975,

Defendants.

 

OVERVIEW

On April 4, 2021, at approximately 9:45 p.m., good Samaritan Jeffrey Brown, deceased,
was assisting a stranger in repairing his disabled minivan parked on the shoulder of Eastbound

U.S. 30.
Case: 3:21-cv-01590-JRK Doc #: 1-1 Filed: 08/16/21 2 of 6. PagelD #: 4

Defendant David Anderson, while traveling eastbound down US 30, crossed over into the

shoulder and violently crashed into Jeffrey Brown, causing catastrophic injuries resulting in Mr.

Brown's death.

The weather was clear and there were no visual obstructions. Mr. Anderson initially saw
the vehicles in the shoulder, and the roadway was free of defects. The only explanation for the

crash is distraction and/or fatigue by David Glen Anderson.

At all times relevant to this lawsuit, Anderson was working in the course and scope of

his employment with ACPI Wood Products.

COMPLAINT
(JURY DEMAND ENDORSED HEREON)

PARTIES

Plaintiff, Paul Lindeman, was appointed Executor of the Estate of Jeffrey L. Brown, by the
Probate Division in the Court of Common Pleas of Van Wert County, Ohio, Case No. 20211075.
Plaintiffs bring this action as a wrongful-death claim on behalf of the survivors and beneficiaries
of Jeffrey L. Brown, pursuant to Ohio Revised Code § 2125. Letters of Authority are attached
hereto as Exhibit “A.” Jeffrey L. Brown is survived by his daughter, Hope Brown, two parents,

Jeffrey Brown and Darlene Jones Sterling, and numerous additional familial and extended

relatives.

Defendant ACPI Wood Products, LLC is a foreign liability company doing business in the

State of Ohio.

Defendant David Glen Anderson is a citizen of the State of Indiana, residing in Fulton

County, Indiana.
Case: 3:21-cv-01590-JRK Doc #: 1-1 Filed: 08/16/21 3 of 6. PagelD #: 5

JURIDICTION & VENUE

Plaintiffs incorporate by reference the allegations as contained in each preceding

paragraph as if set forth at length.

This Court has subject-matter jurisdiction, under 28 UCS 1332(a) as the parties are all

citizens of different states and the amount in controversy well exceeds $75,000.00

The Plaintiff is a resident of Ohio, the Defendants’ are residents of Minnesota and

Indiana, respectively.

Venue is proper under 28 USC 1391(b)(2) given that the crash in question occurred in

the Northern District of Ohio.

FIRST CAUSE OF ACTION

Negligence of David Anderson

Anderson had the duty to drive his truck tractor in a safe and reasonable manner,

including but not limited to keeping his vehicle on the roadway and within his lane of travel.
Anderson failed to do so on the day of the crash as a result of fatigue and/or distraction.
Anderson's negligence was the direct and proximate result of Jeffrey Brown’s death.

Anderson’s actions demonstrate a conscious disregard for the rights and safety of Jeffrey
Brown and the rest of the motoring public, acting with reckless indifference to the consequences
to others despite being aware of his conduct and knowing there was a great probability of
causing substantial harm. Accordingly, Plaintiffs demand punitive damages against Defendant

Anderson.
Case: 3:21-cv-01590-JRK Doc #: 1-1 Filed: 08/16/21 4 of 6. PagelD #: 6

Plaintiffs Decedent Jeffrey L. Brown is survived by his adult child Hope Brown and

mother Darlene Sterling.

As a result of the wrongful death of Jeffrey Brown, the survivors of Plaintiffs’ Decedent,
and the other surviving next of kin suffered damages, which include but are not limited to loss
of services of Plaintiffs’ Decedent; loss of society of Plaintiffs’ Decedent, including loss of
companionship, care, assistance, attention, protection, financial assistance, advice, counsel,
instruction, training, and education; mental anguish caused by wrongful death of Plaintiffs’
Decedent; funeral and burial expenses for Decedent in an amount to be determined at trial, and
also consortium. The foregoing entitles decedent’s survivors to compensation in an amount

reasonable, proper and commensurate with their losses herein.

Plaintiffs are also entitled to survivorship damages associated with the Decedent's

conscious pain and suffering.

SECOND CAUSE OF ACTION

Negligence of ACPI Wood Products, LLC
|

At all relevant times, David Anderson was working in the course and scope of his
employment with ACPI Wood Products, LLC. At the time of the crash, Anderson was operating
under ACPI Wood Products’ DOT number, subject to ACPI Wood Products’ control, and was

acting in furtherance of ACPI Wood Products’ business.

|
As such, ACPI Wood Products’ is responsible for Anderson’s actions under the doctrine

of Respondeat Superior.

As a result of the wrongful death of Jeffrey Brown, the survivors of Plaintiffs’ Decedent,
and the other surviving next of kin suffered damages, which include but are not limited to loss

of services of Plaintiffs’ Decedent; loss of society of Plaintiffs’ Decedent, including loss of
Case: 3:21-cv-01590-JRK Doc #: 1-1 Filed: 08/16/21 5 of 6. PagelD #: 7

companionship, care, assistance, attention, protection, financial assistance, advice, counsel,
instruction, training, and education; mental anguish caused by wrongful death of Plaintiffs’
Decedent; funeral and burial expenses for Decedent in an amount to be determined at trial, and
also consortium. The foregoing entitles decedent's survivors to compensation in an amount

: a .
reasonable, proper and commensurate with their losses herein.

Plaintiffs are also entitled to survivorship damages associated with the Decedent's

conscious pain and suffering.

WHEREFORE, Plaintiffs request a jury trial and request judgment against Defendants,
ACP] Wood Products, LLC and David Glen Anderson, and demand money and damages to which
they are entitled against the Defendant in an amount in excess of $75,000.00 plus interest, costs

and attorney’s fees, and all other relief to which they are entitled in law and equity.

Respectfully submitted,

HUFFMAN, KELLEY &

BROCK, LLC

540 West Market Street

Lima, Ohio 45801

Tel: (419) 227-3423

Fax: (419) 221-3592

E-mail: mjt@540westmarket.com

By:/s/ Michael J. Tremoulis
Michael J. Tremoulis - 0097155
Case: 3:21-cv-01590-JRK Doc #: 1-1 Filed: 08/16/21 6 of 6. PagelD #: 8

SICO HOELSHCER HARRIS LLP
802 North Caranchua Suite 900
Corpus Christi, Texas 78401
Louie J. Cook (pro hac pending)
David E. Harris (pro hac pending)
Tel: (361) 653-3300

Fax: (361) 653-3333

E-mail: lgarcia@shhlaw.com
lcook@shhlaw.com

JURY DEMAND

Plaintiffs demands a jury composed of the maximum number of jurors permitted by

law.

HUFFMAN, KELLEY &
BROCK, LLC

By: /s/ Michael J. Tremoulis
Michael] J. Tremoulis - 0097155

SERVICE ON DEFENDANTS

Defendant ACPI Wood Products, LLC is a foreign liability company doing business in the
State of Ohio and may be served through its registered agent: Corporate Creations Network, Inc.,

119 E. Court Street, Cincinnati, Ohio 45202. Service is hereby requested at this time.

Defendant David Glen Anderson is a citizen of the State of Indiana, residing in Fulton
County, Indiana. Mr. Anderson may be served at his last known residence at 1005 Arthur St.,

Rochester, Indiana 46975. Service is hereby requested at this time.

HUFFMAN, KELLEY &
BROCK, LLC

By:_/s/ Michael J. Tremoulis
Michael J. Tremoulis - 0097155
